Exhibit 10.97

 

Debt/Equity Conversion Agreement

 

THIS AGREEMENT, dated as of January 1, 2018, between mPhase Technologies, Inc.,
a New Jersey corporation, having an address at 688 New Dorp Lane, Staten Island,
New York 10306-4933 (“Debtor”) and the following persons (each individually a
“Lender” and collectively, the “‘Lenders”) having the following addresses:

 

1.Eagle Strategic Advisers LLC at 5624 17th Avenue, Brooklyn, New York 10204

 

2.Martin Smiley at 12 Sycamore Drive, Westport Connecticut 06880

 

3.Ronald Durando at 43 Alexander Avenue, Nutley, New Jersey 07110

 

4.Gustave Dotoli at 245 Rutgers Place, Nutley, New Jersey 07110

 

5.Edward Suozzo at 688 New Dorp Lane, Staten Island, New York 10306-4933

 

6.Karen Durando at 43 Alexander Avenue, Nutley, New Jersey 07110

 

WHEREAS, Debtor owes each of the respective Lenders the following monies
(“Indebtedness”) in connection with Loans and Unpaid Compensation as set forth
in Schedule A hereto that is convertible into common stock of Debtor at $.0001
per share;

 

WHEREAS, certain of the Lenders have, in addition been issued awards of common
stock as set forth in Schedule B hereto;

 

WHEREAS, Lenders desire to convert all of the Indebtedness into common stock of
the Company at $.0001 per share;

 

NOW, THEREFORE, in consideration of the mutual premises set forth herein, the
parties hereto agree as follows:

  

1.Lenders each agree to convert their portion of the Indebtedness into common
stock of the Company at a price of $.0001 per share.

 

2.Debtor agrees to accept such conversion and issue shares of common stock to
each Lender to satisfy such Indebtedness.

 

3.This Agreement can be executed in counter-part signature pages.

 

4.This Agreement shall be governed by the laws of the State of New Jersey and
may only be modified by a written agreement signed by each of the parties
hereto.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first-above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

Schedule A

 

Computation of Shares of Common Stock to be issued

By mPhase Technologies, Inc.

  

Name  Unpaid Compensation   Conversion Price  Shares             Karen Durando 
$44,500   $.0001 per share  485,000,000 shares              Ron Durando 
$284,389   $.0001 per share  2,843,890,000 shares              Gus Dotoli 
$127,194   $.0001 per share  1,271,940,000 shares              Martin Smiley 
$127,194   $.0001 per share  1,271,940,000 shares              Abe Biderman 
$186,000   $.0001 per share  1,860,000,000 shares              Edward Suozzo 
$51,000   $.0001 per share  510,000,000 shares

  

Name  Loans Payable   Accrued Interest   Conversion Price  Shares               
   Ron Durando  $346,404.85   $81,121.80   $.0001 per share   4,275,266,500    
                 Gus Dotoli  $110,905.75   $31,737.21   $.0001 per share 
 1,426,429,500                      Martin Smiley  $20,650   $111,285.29  
$.0001 per share   1,319,352,900                      Abe Biderman 
$126,364.27    Interest included in loan   $.0001 per share   1,263,642,700 

 

 3 

 





 

Schedule B

 

Name   Officers and Directors Awards of Common Stock       Ron Durando  
2,000,000,000 shares       Gus Dotoli   1,000,000,000 shares       Martin Smiley
  1,000,000,000 shares       Abe Biderman   1,000,000,000 shares       Edward
Suozzo   500,000,000 shares

 

 4 

 

  

Total Shares of Common Stock

To be issued

 

Name  Sum of Shares   Total            Karen Durando   485,000,000  
 485,000,000              Ron Durando   2,843,890,000           4,275,266,500-  
        2,000,000,000    9,119,156,500              Gus Dotoli 
 1,271,940,000-           1,426,429,500-           1,000,000,000-              
             3,698,369,500              Martin Smiley   1,271,940,000-         
 1,319,352,900-           1,000,000,000-                          
 3,591,292,900              Abe Biderman   1,860,000,000-         
 1,263,642,700           1,000,000,000-                          
 4,123,642,700              Edward Suozzo   510,000,000-           500,000,000- 
                         1,100,000,000 

 



 5 

 

 

/s/ Martin Smiley   mPhase Technologies, Inc.   By: Martin Smiley, CFO and
General Counsel  

 

 6 

 

 

/s/ Abraham Biderman   Eagle Advisers, LLC       /s/ Martin Smiley   Martin
Smiley       /s/ Karen Durando   Karen Durando       /s/ Ron Durando   Ron
Durando       /s/ Gustave Dotoli   Gustave Dotoli  

 



 7 

 





 

Debt Conversion Agreement

 

THIS AGREEMENT, dated as of November 28, 2017 by and between SCHUHALTER,
COUGHLIN & SUOZZO, LLC, Edward Suozzo managing member, having an address at 688
New Dorp Lane, Staten Island, New York, N.Y. (“Creditor”) and mPhase
Technologies, Inc. having an address at 688 New Dorp Lane, Staten Island, New
York 10306-4933 (the “Company”).

 

WHEREAS, Creditor has accrued and unpaid fees for accounting and other services
owed by the Company to Creditor in the aggregate amount of $52,000
(collectively, the “Payable”);

 

WHEREAS, Creditor and the Company have agreed to convert the Payable into Shares
of Common Stock of the Company on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual premises set forth herein, the
parties hereto agree as follows:

 

1.As of October 31, 2017, the Company owes the Creditor $40,000 of accrued and
unpaid fees for accounting services.

 



2.As of October 31, 2017, the Company owes the Creditor $12,000 of accrued and
unpaid fees for other services.

 

3.The Company and the Creditor agree that the Payable shall be converted into
520,000,000 shares of Common Stock of the Company at a conversion price of
$.0001 per share upon the filing by the Company of an amendment to its
Certificate of Incorporation increasing its authorized shares of Common Stock to
72 billion shares.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first-above written.

 



/s/ Edward Suozzo   /s/ Martin Smiley SCHUHALTER, COUGHLIN & SUOZZO, LLC  
mPhase Technologies, Inc       By: Edward Suozzo   By: Martin Smiley, Executive
Vice President

 



 8 

 